DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6-10 are objected to because of the following informalities:

For claim 1:
In line 3, delete quotations “”.

For claim 6:
In line 15, expand acronym “NFC” and enclosed it by parenthesis.

For claims 7-10:
In line 1, it should be “the wearable device”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 8 of U.S. Patent No. 11,195,077.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the issued patent merely broaden the scope of the claims of the issued patent and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 5, “the electromagnetic signal” lacks of antecedent basis. If fixed, claim 2 should be revised.
In line 9, it is unclear whether it should be “between the at least one of the”. 

For claim 5:
In line 1, “the input” lacks of antecedent basis.

For claim 6:
In line 7, it is unclear whether it should be “between the at least one of the”.
In line 9, “the switching transistor” lacks of antecedent basis.
In line 9, it is unclear whether it should be “between the at least one of the”. 
In line 11, it is unclear whether it should be “the electronic circuit”.
In line 11, it is unclear whether it should be “the power supply”.
In line 15, “the detection” lacks of antecedent basis.

For claim 10:
In line 1, “the input” lacks of antecedent basis.

For claims 2-5 and 7-10:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Caruana et al. (US Patent Application Publication No. 2010/0327945) in view of Kaita et al. (US Patent Application Publication No. 2015/0229143).

Regarding claim 1, Caruana teaches a method of activating a wearable device (Fig. 2), the method comprising:
detecting an electromagnetic field generated by a Near Field Communication ("NFC") transmitter within a detection range of an electromagnetic field detection circuit of the wearable device (Figs. 1-3 disclose a NFC system where an approaching signal of a NFC system is detected [Abstract | Paragraphs 1, 13-14, 17-20, 23]);
in response to detecting the electromagnetic signal, emitting a trigger signal (upon detection of the signal, a trigger signal is generated [Abstract | Paragraphs 1, 13-14, 17-20, 23]);
[
[
wherein causing the switching transistor to switch between at least one of the activated state and the deactivated state, switches a connection between an electronic circuit and a power supply between at least one of a on state and an off state (the rest of the electronic circuit comprising modules 10-12 are connected to NFC element 13 and battery 14 through switching 15, thus the switching 15 being responsible for switching the modules 10-12 and power supply 14 [Abstract | Paragraphs 1, 13-14, 17-20, 23]).
However, Caruana does not explicitly mention in response to the trigger signal, triggering a flip-flop, wherein triggering the flip-flop causes a switching transistor to switch between at least one of an activated state and a deactivated state.
Kaita teaches, in a similar field of endeavor of circuit systems, the following:
in response to the trigger signal, triggering a flip-flop, wherein triggering the flip-flop causes a switching transistor to switch between at least one of an activated state and a deactivated state (Fig. 5 discloses a circuit where latch circuit 64, thus a flip-flop, is connected to a combination of photocoupler 65 + transistor 66 which is connected to power supply 41 and main relay SMR-B, thus the combined transistor turning on/off the connection with the power supply 41 and relay [abstract | Paragraphs 135-136]. Hence, a person having ordinary skills in the art would recognize that in Caruana’s Fig. 2, a flip-flop/latch is triggering the switch/transistor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit system (as taught by Caruana) by incorporating a flip-flop (as taught by Kaita) for the purpose of stopping supply of current (Kaita – Paragraph 6).

Regarding claim 2, Caruana further teaches the method of claim 1, further comprising generating the trigger signal in response to detecting the electromagnetic signal (a person having ordinary skills in the art would recognize that since base station 2 is in communication with wearable device 1, said base station is triggering wearable device 1 and thus the rest of the process takes places [Paragraph 13]).

Regarding claim 3, Caruana further teaches the method of claim 1, further comprising receiving an identifier of at least one of the wearable device and the NFC transmitter; and generating the trigger signal in response to receiving the identifier (since identifiers are communicated in the interaction of the disclosed system, said identifiers, as a person having ordinary skills in the art would recognize, are the activators of the triggering signals [Paragraph 13]).

Regarding claim 6, Caruana teaches a wearable device (Fig. 2) comprising:
an electronic circuit (elements 10-13);
a power supply (battery 14);
a switching circuit coupled to the electronic circuit and the power supply (switcher 15);
[
[
wherein causing the switching transistor to switch between at least one of the activated state and the deactivated state, switches a connection between an electronic circuit and a power supply between at least one of a on state and an off state (the rest of the electronic circuit comprising modules 10-12 are connected to NFC element 13 and battery 14 through switching 15, thus the switching 15 being responsible for switching the modules 10-12 and power supply 14 [Abstract | Paragraphs 1, 13-14, 17-20, 23]); and
an electromagnetic field detection circuit coupled to the switching circuit, wherein the electromagnetic field detection circuit is configured to detect an electromagnetic field generated by an NFC transmitter within the detection range of the electromagnetic field detection circuit (Figs. 1-3 disclose a NFC system where an approaching signal of a NFC system is detected [Abstract | Paragraphs 1, 13-14, 17-20, 23]).
However, Caruana does not explicitly mention a flip-flop coupled to the electronic circuit and the power supply, wherein the flip-Hop triggers in response to a trigger signal, wherein triggering the flip-flop causes the switching circuit to switch between at least of an activated state and a deactivated state.
Kaita teaches, in a similar field of endeavor of circuit systems, the following:
a flip-flop coupled to the electronic circuit and the power supply, wherein the flip-Hop triggers in response to a trigger signal, wherein triggering the flip-flop causes the switching circuit to switch between at least of an activated state and a deactivated state (Fig. 5 discloses a circuit where latch circuit 64, thus a flip-flop, is connected to a combination of photocoupler 65 + transistor 66 which is connected to power supply 41 and main relay SMR-B, thus the combined transistor turning on/off the connection with the power supply 41 and relay [abstract | Paragraphs 135-136]. Hence, a person having ordinary skills in the art would recognize that in Caruana’s Fig. 2, a flip-flop/latch is triggering the switch/transistor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit system (as taught by Caruana) by incorporating a flip-flop (as taught by Kaita) for the purpose of stopping supply of current (Kaita – Paragraph 6).

Regarding claim 7, Caruana further teaches the device of claim 6, wherein the electromagnetic field detection circuit is further configured to generate the trigger signal in response to detecting the electromagnetic field generated by the NFC transmitter (a person having ordinary skills in the art would recognize that since base station 2 is in communication with wearable device 1, said base station is triggering wearable device 1 and thus the rest of the process takes places [Paragraph 13]).

Regarding claim 8, Caruana further teaches the device of claim 6, wherein the electromagnetic field detection circuit is further configured to receive an identifier of at least one of the wearable device and the NFC transmitter and generate the trigger signal in response to receiving the identifier (since identifiers are communicated in the interaction of the disclosed system, said identifiers, as a person having ordinary skills in the art would recognize, are the activators of the triggering signals [Paragraph 13]).

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caruana et al. (US Patent Application Publication No. 2010/0327945) in view of Kaita et al. (US Patent Application Publication No. 2015/0229143) and further in view of Takeuchi et al. (US Patent No. 5,343,394).

Regarding claim 4, the combination of Caruana and Kaita teaches all the limitations recited in claim 1.
However, the combination of Caruana and Kaita does not explicitly mention wherein a source of the switching transistor is coupled to the power supply and a drain of the switching transistor is coupled to the electronic circuit.
Takeuchi teaches, in a similar field of endeavor of circuit systems, the following:
wherein a source of the switching transistor is coupled to the power supply and a drain of the switching transistor is coupled to the electronic circuit (for example an obvious illustration discloses that source of TR1 is connected to power supply Vb and the rest of the electronic circuit is connected to the drain of the transistor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit system (as taught by Caruana) by incorporating a flip-flop (as taught by Kaita) by connecting the transistor to other modules (as taught by Takeuchi) for the purpose of properly supplying current (Takeuchi – Column 3 - Lines 60-61).

Regarding claim 5, the combination of Caruana and Kaita teaches all the limitations recited in claim 1.
However, the combination of Caruana and Kaita does not explicitly mention wherein a gate of the switching transistor and a source of the input transistor are connected to the electromagnetic field detection circuit.
Takeuchi teaches, in a similar field of endeavor of circuit systems, the following:
wherein a gate of the switching transistor and a source of the input transistor are connected to the electromagnetic field detection circuit (a person having ordinary skills in the art would recognize that several and obvious configuration are performed to the example of Fig. 1 such that the cables of the diagram are connected to the input/output of the transistor/switching elements).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit system (as taught by Caruana) by incorporating a flip-flop (as taught by Kaita) by connecting the transistor to other modules (as taught by Takeuchi) for the purpose of properly supplying current (Takeuchi – Column 3 - Lines 60-61).

Regarding claim 9, the combination of Caruana and Kaita teaches all the limitations recited in claim 6.
However, the combination of Caruana and Kaita does not explicitly mention wherein a source of the switching transistor is coupled to the power supply and a drain of the switching transistor is coupled to the electronic circuit.
Takeuchi teaches, in a similar field of endeavor of circuit systems, the following:
wherein a source of the switching transistor is coupled to the power supply and a drain of the switching transistor is coupled to the electronic circuit (for example an obvious illustration discloses that source of TR1 is connected to power supply Vb and the rest of the electronic circuit is connected to the drain of the transistor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit system (as taught by Caruana) by incorporating a flip-flop (as taught by Kaita) by connecting the transistor to other modules (as taught by Takeuchi) for the purpose of properly supplying current (Takeuchi – Column 3 - Lines 60-61).

Regarding claim 10, the combination of Caruana and Kaita teaches all the limitations recited in claim 6.
However, the combination of Caruana and Kaita does not explicitly mention wherein a gate of the switching transistor and a source of the input transistor are connected to the electromagnetic field detection circuit.
Takeuchi teaches, in a similar field of endeavor of circuit systems, the following:
wherein a gate of the switching transistor and a source of the input transistor are connected to the electromagnetic field detection circuit (a person having ordinary skills in the art would recognize that several and obvious configuration are performed to the example of Fig. 1 such that the cables of the diagram are connected to the input/output of the transistor/switching elements).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit system (as taught by Caruana) by incorporating a flip-flop (as taught by Kaita) by connecting the transistor to other modules (as taught by Takeuchi) for the purpose of properly supplying current (Takeuchi – Column 3 - Lines 60-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 5, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633